DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-6, 15-16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/2021.
Applicant's election with traverse of Group III, Species 2 in the reply filed on 12/16/2021 is acknowledged.  The traversal is on the ground(s) that US20090090109 does not disclose a heat storage tank comprising calcium carbonate particles, and that the storage material is of two different sizes.  Applicant further argues US20090090109 does not disclose the working fluid being synthetic oil.
This is not found persuasive for the following reasons: Examiner contends US20090090109 does disclose the tank comprising calcium carbonate (limestone - ¶[0079], which is a form of calcite).  Applicant’s arguments with respect to the two different sizes and the heat transfer fluid are without merit, as these are not the special technical features relied upon in the lack of unity. Rather, the lack of unity identified the subject matter of claim 1 as the special technical feature that did not make a contribution over the prior art.  It is noted claim 1 does not preclude materials having different sizes, only requiring that at least one of the materials lies within the claimed size range.  It is also noted claim 1 does not require any heat 
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 14, the recitations “means for collecting and feeding the heat transfer fluid at a first temperature” and  “means for collecting and feeding the heat transfer fluid at a first temperature” are interpreted as invoking 112 (f), and correspond to elements 4 and 5.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 17 is unclear, as it merely recites a use without any active, positive steps delimiting how this use is actually practiced (see MPEP 2173.05). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mills (US20090090109). 


Regarding claim 2, Mills discloses the limitations of claim 1, and Mills further discloses the heat storage tank not containing any glass particles (limestone - ¶[0079]). 
Regarding claim 3, Mills discloses the limitations of claim 1, and Mills further discloses  at least one heat-transfer fluid (working fluid -  ¶[0049]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruch (US20150136115) in view of Thomson (US4222365). 
Regarding claim 1, Bruch teaches a heat storage tank (envelope 2; Fig. 1-2) comprising at least one solid heat storage material (small rocks - ¶[0064] & bed – TH1/TH2; Fig. 1-2), wherein the particles have a size distribution with a diameter d50 of from 0.5 mm to 200 mm (3 mm - ¶[0062-0063]).  

Thomson teaches the chemically inert solid heat storage material containing at least calcium carbonate particles (limestone, marble – Col. 4, lines 5-15, both of which are forms of calcite, or calcium carbonate), in order to provide inexpensive, readily available suitable solid heat storage particulates (Col. 4, lines 5-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruch to include limestone or marble as the heat storage material as part or all of the heat storage material as taught by Thomson, in order to provide inexpensive, readily available suitable solid heat storage particulates (Col. 4, lines 5-15).
Regarding claim 2, Bruch teaches the limitations of claim 1, and Bruch as modified further teaches the heat storage tank not containing any glass particles (by including limestone and/or marble of Thomson – Col. 4, lines 5-15).
Regarding claim 3, Bruch teaches the limitations of claim 1, and Bruch further teaches comprising at least one heat-transfer fluid (thermal oils - ¶[0066]).
Regarding claim 4, Bruch teaches the limitations of claim 3, and Bruch further teaches the heat-transfer fluid is liquid at ambient temperature (liquid & thermal oils - ¶[0066]).
Regarding claim 5, Bruch teaches the limitations of claim 3, and Bruch further teaches  the heat-transfer fluid is oils (thermal oils - ¶[0066]). 

Regarding claim 13, Bruch teaches the limitations of claim 1, and Bruch as modified further teaches it includes a vessel (4) filled with a heat-transfer fluid (L2 & thermal oil - ¶[0066]) and a chemically inert solid heat storage material (rocks in bed THn of Bruch as modified by Thomson) including at least calcium carbonate particles, a first longitudinal end (6), located at its upper part, and a second longitudinal end (8) located at its lower part; the heat- transfer fluid being capable of circulating between the first longitudinal end and the second longitudinal end.  
Regarding claim 14, Bruch teaches the limitations of claim 13, and Bruch as modified further teaches in which the first longitudinal end is equipped with means (10) for collecting and feeding the heat-transfer fluid at a first temperature ranging from 110C to 650C and the second longitudinal end is equipped with means (12) for collecting and feeding the heat-transfer fluid at a second temperature ranging from 100C to 640°C; the first temperature being higher than the second temperature.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, the working temperatures are merely a statement of intended use, and the apparatus of Bruch is capable of being operated in such a manner. 
.   
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruch (US20150136115) in view of Thomson (US4222365) in further view of Martinelli (WO2016156268).
	Regarding claims 7-11, Bruch as modified teaches the limitations of claim 5, and further teaches wherein the oil is JarythermTM or TherminolTM, however, only uses the trademark names, and does not appear to disclose the particular chemicals associated therewith.  
Bruch is thus silent to wherein the oil is chosen from synthetic oils; wherein the oil comprises at least one aromatic ring; wherein the oil comprises at least two rings separated by at least one carbon bond, at least one of said at least two rings being an aromatic ring; wherein the oil is chosen from the group consisting of:  - a mixture of diphenyl ether and biphenyl, - a mixture of dibenzyltoluene isomers, an oil corresponding to a mixture of terphenyls and - an oil comprising 1,2,3,4-tetrahydro(1-phenylethyl) naphthalene; wherein the oil does not comprise any terphenyl.  
Martineli teaches JartythermTM may include a mixture of isomers of (di) benzyltoluene and TherminolTM may include polychlorobiphenyl, suitable for use as a heat transfer fluid in thermal storage applications (¶[0107-0108]), and thus teaches wherein the oil is chosen from synthetic oils (biphenyl or benzyltouene - ¶[0107-0108]); wherein the oil comprises at least one 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruch to include one of the heat transfer fluids of Martineli as suggested by Bruch (via the trademark names), as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I). Here, providing such heat transfer fluids would provide means to transfer heat to and from the heat storage materials.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mitchell (US4124061).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763